Citation Nr: 1743321	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-05 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1996 to May 1998. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Baltimore, Maryland Department of Veteran Affairs (VA) Regional Office (RO). 

In March 2016, a Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  

The matter was remanded for additional development in May 2016.  As discussed below, there has not been substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The May 2016 Board remand noted that, during his March 2016 hearing, the Veteran testified that the symptoms associated with his service-connected GERD have worsened since his most recent April 2011 VA examination and VA treatment records dated in April 2016 reflected complaints of increased symptoms.  As such, the AOJ was instructed to afford the Veteran a VA examination to determine the current nature and severity of his service-connected GERD.  However, rather than scheduling the Veteran for a VA examination, the AOJ obtained a medical advisory opinion in April 2016 (which was signed by the clinician in May 2016, after the Board remand) based on a review of the medical evidence.  As such, the Veteran's most recent VA examination for his GERD symptoms was over 6 years ago and the April 2016 medical advisory opinion based on a review of medical records is inadequate for rating purposes.

Accordingly, because the development requested in the May 2016 Board remand has not been accomplished, a second remand is necessary to ensure compliance with the Board's directive.  The United States Court of Appeals for Veterans Claims has held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Notably, the VA treatment records and the April 2016 medical advisory opinion note that the Veteran was to "follow up in GI clinic on 6/3" and the VA treatment records note that the Veteran was to discuss "non-VA care for eso capsule outside VA."  On remand, updated VA and private treatment records should be obtained (VA records are constructively of record).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to specifically include updated VA treatment records since May 2016 and reports of private gastrointestinal consultation.  

2.  After the development in paragraph 1 above has been completed, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected GERD.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  After interview and examination of the Veteran and review of the claims file, the examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's GERD.  .

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

